        Case 2:20-cv-04786-GJP Document 26 Filed 05/07/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CECILY RIDGEWAY,

                      Plaintiff,
                                                         CIVIL ACTION
                 v.                                      NO. 20-4786

CHESTER CHARTER COMMUNITY
SCHOOL, et al.,

                      Defendants.


                             MEMORANDUM ORDER

      AND NOW, this 7th day of May 2021, upon consideration of Cecily Ridgeway’s

Motion for Default Judgment or Extension of Time for Service (ECF 22), Chester

Charter Community School’s Response (ECF 24) and information regarding Ridgeway’s

service on CCCS in the Amended Complaint (ECF 8) and Ridgeway’s Response to

CCCS’s Motion to Dismiss (ECF 20), it is hereby ORDERED that:

      1. Ridgeway’s Motion is DENIED insofar as it seeks default judgment against

         CCCS because CCCS was never properly served. Her Motion is GRANTED

         insofar as it seeks an extension of time to serve CCCS.

      2. Ridgeway’s time for to effect proper service of process is EXTENDED to

         Monday, June 7, 2021. Ridgeway shall file proof of proper service on or

         before that date.



      Ridgeway seeks default judgment against CCCS for its failure to appear until

March 2, 2021 even though she purportedly served CCCS on November 20, 2020. See




                                          1
         Case 2:20-cv-04786-GJP Document 26 Filed 05/07/21 Page 2 of 6




(Pl.’s Mot. 3–6, ECF 22-1). She alternatively requests more time to serve CCCS if the

Court finds her initial attempt was improper. (Id. at 6.)

       Rule 55 of the Federal Rules of Civil Procedure governs the entry of default

judgment. Under Rule 55(a), the Clerk of Court must enter a party’s default if (1) the

party has been properly served and (2) the served party has not timely responded. Fed.

R. Civ. P. 55(a). After the Clerk has properly entered a default a court may, in its

discretion, enter default judgment against a party. See Fed. R. Civ. P. 55(b)(2);

Anchorage Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168, 177 n.9 (3d Cir. 1990).

       Here, Ridgeway filed a Praecipe for Default against CCCS pursuant to Rule

55(a) on March 1 (ECF 17). The Clerk, however, never entered a default against CCCS.

For that reason alone, the Court cannot enter a default judgment. Husain v. Casino

Control Comm’n, 265 F. App’x 130, 133 (3d Cir. 2008) (“[E]ntry of default judgment by

the Clerk under Federal Rule of Civil Procedure 55(a) constitutes a general prerequisite

for a subsequent default judgment under Rule 55(b).”).

       Even if the Clerk had entered a default against CCCS, default judgment would

be improper because CCCS was never correctly served. See Gold Kist, Inc. v.

Laurinburg Oil Co., 756 F.2d 14, 19 (3d Cir. 1985) (“A default judgment entered when

there has been no proper service of the complaint is, a fortiori, void, and should be set

aside.”). Where a defendant is a corporation, partnership or association, it may be

served “in the manner prescribed by Rule 4(e)(1),” Fed. R. Civ. P. 4(h)(1)(A), which

permits service by “following state law for serving a summons . . . in the state where the

district court is located or where service is made,” Fed. R. Civ. P. 4(e)(1). Pennsylvania

allows corporations and similar entities to be served by “handing a copy to the



                                             2
          Case 2:20-cv-04786-GJP Document 26 Filed 05/07/21 Page 3 of 6




manager, clerk or other person for the time being in charge of any regular place of

business or activity of the association.” Pa. R. Civ. P. 424(2).

       Ridgeway contends she served CCCS through “the person for the time being in

charge” of CCCS’s regular place of business or activity on November 20, 2020 in

accordance with Pennsylvania Rule of Civil Procedure 424(2), but the facts she provides

belie that argument. The Third Circuit has held a “person for the time being in charge”

must “either be an individual with some direct connection to the party to be served or

one whom the process server determines to be authorized, on the basis of her

representation of authority as evidenced by the affidavit of service.” Grand Ent. Grp.

Ltd. v. Star Media Sales, 988 F.2d 476, 486 (3d Cir. 1993) (defining phrase with

reference to Pennsylvania Rule of Civil Procedure 402); see, e.g., Grieb v. JNP Foods,

Inc. No. 15-1575, 2016 WL 8716262, at *3 (E.D. Pa. May 13, 2016) (applying Grand

Ent. Grp. definition of “person for the time being in charge” to Pennsylvania Rule of

Civil Procedure 424(2)). The person “should either derive or appear to derive authority

from the party upon whom service is attempted.” Grand Ent. Grp., 988 F.2d at 486.

       On November 20, professional process server Michael O’Neill attempted to serve

CCCS on Ridgeway’s behalf by delivering the Summons and Complaint to a woman who

told him she worked for CSMI, a separate defendant in this case and an entity

independent from CCCS. (CCCS Proof of Service, ECF 2.) He served the woman at

CSMI’s principal place of business, which is different from CCCS’s business location. 1



1       Ridgeway suggests the Court should conclude CSMI headquarters is CCCS’s regular place of
business or activity because “all of CCC’s business activities” are conducted there. (Pl.’s Mot. 4.)
While it is not clear this is true, even accepting this assertion Ridgeway fails to cite any law
supporting the idea that CSMI headquarters could be considered CCCS’s “regular place of business
or activity” given that CCCS, a school, runs at least its academic operations without CSMI and at a
different location.

                                                 3
          Case 2:20-cv-04786-GJP Document 26 Filed 05/07/21 Page 4 of 6




See (id.); (Am. Compl. ¶¶ 4, 6, ECF 8). He knew CCCS and CSMI had different

business locations because Ridgeway’s counsel told him that one day earlier. See (Resp.

to CCCS Mot. to Dismiss, McKinley Decl. A-1-A-2, ECF 20); see, e.g., Grieb, 2016 WL

8716262, at *4 (“Here, not only was Wadja not an employee of JNP Foods, he was not

even served at a restaurant owned by JNP Foods. Again, we find the process server

could not have reasonably believed that Wadja was authorized to accept service on

behalf of JNP Foods, given that she knowingly delivered the papers at what she knew

to be the wrong location.”).

        O’Neill says the woman represented she was authorized to accept service for

CCCS, but she told him that authorization came from another CSMI employee. See

(Resp. to CCCS Mot. to Dismiss, McKinley Decl. ¶ 7, A-1). She did not say, and O’Neill

had no reason to believe, that anyone at CCCS empowered her or CSMI generally to

accept service for it. 2 The facts show that on November 20 O’Neill knew or reasonably

should have known that he was not serving the right place or person to notify CCCS

about Ridgeway’s lawsuit. 3 Ridgeway bears the burden of showing she properly served



2       Ridgeway alleges CCCS and CSMI have a contractual relationship wherein CSMI handles
CCCS’s “non-academic school management functions” such as human resources management, (Am.
Compl. ¶ 8), but she has not presented any facts showing that this relationship authorizes CSMI to
accept service on CCCS’s behalf. Moreover, nothing indicates O’Neill was ever told the nature of
CCCS and CSMI’s relationship allowed CSMI to accept service for CCCS or that he was operating
under this assumption on November 20.

3        Ridgeway asks the Court to assume valid service on CCCS because “it is implausible to think
that [the CSMI employee] was careful enough to check with [a CSMI Senior Vice President] before
accepting it, but then failed to forward it appropriately to ensure CCCS received it . . . . Likewise, it
is not possible to imagine, nor is there any evidence, that someone else at CSMI withheld the
package from CCCS.” (Pl.’s Mot. 4.) While CCCS eventually became aware of this lawsuit, the
Court has no basis to conclude it had actual notice of it within ninety days of when Ridgeway filed
the Complaint. In any event, “although it is true that one of the purposes of the rules regarding
service of process is to provide notice . . . ‘notice cannot by itself validate an otherwise defective
service.’” Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565, 568 (3d Cir. 1996) (quoting Grand Ent.
Grp., 988 F.2d at 492); see also Alloway v. Wain-Roy Corp., 52 F.R.D. 203, 205 (E.D. Pa. 1971)

                                                   4
          Case 2:20-cv-04786-GJP Document 26 Filed 05/07/21 Page 5 of 6




CCCS, see, e.g., McKinnis v. Hartford Life, 217 F.R.D. 359, 361 (E.D. Pa. 2003), and she

has not met that burden.

       Ridgeway contends that if the Court concludes she never properly served CCCS

it should extend her time for service by finding “good cause for [her] failure,” but the

Court cannot so find. A showing of good cause for failure to serve “requires a

demonstration of good faith on the part of the party seeking an enlargement and some

reasonable basis for noncompliance within the time specified in the rules.” MCI

Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995). Neither

“reliance upon a third party or on a process server” nor delay resulting from

“inadvertence of counsel” constitutes good cause for failure to timely serve. See

Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1307 (3d Cir. 1995); Braxton v.

United States, 817 F.2d 238, 242 (3d Cir. 1987). Ridgeway’s counsel submitted a

Declaration saying she believed O’Neill served CCCS in accordance with the Federal

Rules of Civil Procedure, and this mistaken belief seems to be the reason CCCS was not

served properly in this case. See (Resp. to CCCS Mot. to Dismiss, McKinley Decl. ¶ 7);

Gonzalez v. Thomas Built Buses, Inc., 268 F.R.D. 521, 526 (M.D. Pa. 2010) (“While it

appears that plaintiffs believed that they had properly served the defendants,

ignorance of the law does not rise to the level of exhibiting a reasonable basis for their

noncompliance with the service requirements of Rule 4.”).

       The Court nonetheless exercises its discretion to extend Ridgeway’s time to serve

CCCS. See Petrucelli, 46 F.3d at 1305 (finding a district court may use discretion to

extend time for service if good cause is not shown). The Court may consider factors


(“Where the person served is not an agent on whom proper service could be made, the fact that he
may have advised the proper corporate official of the complaint is irrelevant.”).

                                                 5
          Case 2:20-cv-04786-GJP Document 26 Filed 05/07/21 Page 6 of 6




such as any prejudice to the defendant that would result from an extension, whether

the defendant had actual notice of the action and whether the statute of limitations

would bar a refiled action in granting an extension notwithstanding the absence of good

cause. See id. at 1305–06 (citation omitted); Chiang v. United States SBA, 331 F. App’x

113, 116 (3d Cir. 2009) (citing Fed. R. Civ. P. 4(m) Advisory Committee note (1993);

Boley, v. Kaymark, 123 F.3d 756, 759 (3d Cir. 1997)); Sanders-Darigo v. CareersUSA,

847 F. Supp. 2d 778, 784 (E.D. Pa. 2012). CCCS acknowledges it will not be prejudiced

by an extension because it states twice in its Response that it does not object to

granting one to Ridgeway. See (Resp. to Pl.’s Mot. 2, 10, ECF 24). It has had actual

notice of this case and the allegations against it for a minimum of two months because

it filed a Motion to Dismiss on March 2. Additionally, Ridgeway represents that

without an extension she will be foreclosed from prosecuting her defamation claim

because the statute of limitations will have run. (Pl.’s Mot. 5.) 4



                                                      BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                      ____________________________
                                                      GERALD J. PAPPERT, J.




4       CCCS believes the statute of limitations has already run on Ridgeway’s defamation claim.
See (Resp. to Pl.’s Mot. 7). The Court can take up that issue when it considers Defendants’ Motions
to dismiss.

                                                 6
